Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
20, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed March 20, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00223-CV
____________
 
IN RE MERCEDES VILLAREAL, as Next Fried of PABLO
ELIZONDO, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On March
15, 2007, relator filed a petition for writ of mandamus in this
court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable Grant Dorfman, presiding judge
of the 129th  District Court of Harris County, to set aside his order of
February 19, 2007, granting the motion to dismiss filed by real parties in
interest.  Relator also filed a motion for an emergency stay of the trial court
proceedings.
Relator
has not established that she is entitled to mandamus relief.  Accordingly, we
deny relator=s petition for writ of mandamus.  We deny as moot the motion for
emergency stay.




 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed March 20, 2007.
Panel consists of Justices Yates,
Fowler, and Frost.